J-A25018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

US BANK NATIONAL ASSOCIATION, AS                    IN THE SUPERIOR COURT OF
TRUSTEE FOR GSR MORTGAGE LOAN                             PENNSYLVANIA
TRUST 2005-AR4

                            Appellee

                       v.

G. LINTON SHEPPARD, JUDITH A.
SHEPPARD AND WENDY LYNNE
SHEPPARD

                            Appellant                   No. 2997 EDA 2014


            Appeal from the Judgment Entered September 11, 2014
             In the Court of Common Pleas of Montgomery County
                      Civil Division at No(s): 2012-05497


BEFORE: DONOHUE, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                           FILED DECEMBER 22, 2015

        Appellants, G. Linton Sheppard, Judith A. Sheppard, and Wendy Lynne

Sheppard, appeal pro se from the September 11, 2014 in rem judgment

entered in favor of Appellee, U.S. Bank National Association, as Trustee for

GSR Mortgage Loan Trust 2005-AR4 (U.S. Bank), pursuant to the order

granting U.S. Bank’s motion for summary judgment in its action for

mortgage foreclosure. After careful review, we affirm.

        The relevant procedural history of this case, as gleaned from the

certified record, is as follows.        On February 29, 2012, U.S. Bank filed a
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A25018-15


complaint in mortgage foreclosure on a property located at 2256 Washington

Lane, Huntingdon Valley, Pennsylvania 19006, for a sum of $989,021.88,

against Appellants, G. Linton and Judith Sheppard.1          U.S. Bank amended

said complaint on January 8, 2013, naming Appellant, Wendy Lynne

Sheppard, as an additional defendant.            U.S. Bank’s Amended Complaint,

1/8/13, at ¶ 2. U.S. Bank’s amended complaint asserted the following.

              4.   On or about April 25, 2005, G[.] LINTON
              SHEPPARD and JUDITH A. SHEPPARD made,
              executed and delivered to WELLS FARGO BANK, N.A.
              a Mortgage in the original principal amount of
              $787,500.00 on the premises described in the legal
              description marked Exhibit “B”, attached hereto and
              made a part hereof. Said Mortgage being recorded
              in the Office of the Recorder of MONTGOMERY
              County in Book 11457, Page 0123. The mortgage is
              a matter of public record and is incorporated herein
              by reference in accordance with Pa.R.C.P. 1019(g),
              which rule relieves the Plaintiff from its obligation to
              attach documents to pleadings if those documents
              are of public record. …

              5. Plaintiff is the current Mortgagee. By Assignment
              of Mortgage recorded July 7, 2010, the mortgage
              was assigned to US BANK NATIONAL ASSOCIATION,
              AS TRUSTEE ON BEHALF OF GSR MORTGAGE LOAN
              TRUST 2005-AR4 which Assignment is recorded in
              the Office of the Recorder of MONTGOMERY County
              in Book 12866, Page 00018. The Assignment is a
____________________________________________


1
  We note Appellants filed several objections to U.S. Bank’s service of the
complaint. On November 16, 2012 a hearing was held, and U.S. Bank’s
original service was stricken, and U.S. Bank was directed to personally serve
Appellants. Thereafter, on November 20, 2012, U.S. Bank filed a “Praecipe
to Reinstate Civil Action/Mortgage Foreclosure.”      U.S. Bank personally
served Appellants, G. Linton Sheppard and Judith A. Sheppard, on November
23, 2012.



                                           -2-
J-A25018-15


              matter of public record and is incorporated herein by
              reference in accordance with Pa.R.C.P. 1019(g),
              which rule relieves the Plaintiff from its obligation to
              attach document to pleadings if those documents are
              of public record. …

              6.   Defendant Wendy Lynne Sheppard has been
              made a party to the instant action pursuant to a
              Deed recorded on March 15, 2012, at the Office of
              the Recorder of Montgomery County in Book 5830,
              Page 0040. The Deed is a matter of public record
              and is incorporated by reference in accordance with
              Pa.R.C.P. 1019(g), which rule relieves the Plaintiff
              from its obligation to attach documents to pleading if
              those documents are of public record.

Id. at ¶¶ 4-6.2

       On February 11, 2013, Appellants filed preliminary objections to U.S.

Bank’s complaint, and on March 4, 2013, U.S. Bank filed its response. 3 On

April 23, 2013, the trial court overruled Appellants’ preliminary objections

and ordered Appellants to file an answer to the complaint within 20 days.

Thereafter, on May 10, 2013, Appellants filed a motion for reconsideration,

which was denied by the trial court on May 21, 2013. On June 10, 2013,




____________________________________________


2
  Despite noting they were not obligated to attach the subject mortgage,
U.S. Bank attached a copy of the mortgage attached to its complaint as an
exhibit. The copy of the mortgage did not include an indorsement.
3
 U.S. Bank attached a copy of the indorsed mortgage to its response. U.S.
Bank’s Response to Preliminary Objections, 3/4/13, at Exhibit A.



                                           -3-
J-A25018-15


Appellants filed an answer and new matter. On June 26, 2013, as amended

on July 9, 2013, U.S. Bank filed a reply to Appellants’ new matter.4

       Subsequently, on July 8, 2014, U.S. Bank filed a motion for summary

judgment.          On    August     18,        2014,     Appellants     filed   a   Verified

Opposition/Objection to Motion for Summary Judgment. On September 11,

2014, the trial court granted U.S. Bank summary judgment and an in rem

judgment in the amount of $1,153,370.32 plus interest from June 12, 2014,

against Appellants. On September 19, 2014, Appellants filed an objection,

and on September 25, 2014, a motion for reconsideration, which were

denied by the trial court on October 2, 2014.

       On October 7, 2014, Appellants filed a timely appeal. On October 8,

2014, the trial court ordered Appellants to file, within 21 days, a concise

statement     of   errors    complained        of   on    appeal   in    accordance    with

Pennsylvania Rule of Appellate Procedure 1925(b).                  Said statement noted

“[a]ny issues not properly included in the concise statement timely filed and

served pursuant to Pa.R.A.P. 1925(b) shall be deemed waived.” Trial Court

Order, 10/8/14. On October 29, 2014, Appellants filed a 12 page statement

of errors listing 9 issues, the last of which contained 35 sub-issues.

Appellants’ Rule 1925(b) Statement, 10/29/14.

____________________________________________


4
  U.S. Bank attached a mortgage assignment dated September 18, 2012,
assigning the subject mortgage from Wells Fargo to U.S. Bank. U.S. Bank’s
Amended Reply to Appellants’ New Matter, 7/9/13, at Exhibit D.



                                           -4-
J-A25018-15


     On appeal, Appellants raise the following multi-part issue for our

review.

          I. Did the lower court commit an error of law and
          abuse its discretion when it did not consider the
          cumulative effect of all of the following errors,
          thereby depriving [Appellants] of their due process
          rights and their right to a hearing?

               A. [U.S. Bank] was not the owner of the
               obligation upon filing the complaint and
               therefore did not have standing to sue[.]

               B. [U.S. Bank] did not have standing to sue
               due to two identical Assignments of Mortgage,
               executed two years apart[.]

               C. [U.S. Bank] was not the Real Party in
               Interest[.]

               D. [U.S. Bank] did not have standing as the
               chain of title of the mortgage and the note has
               not been specifically traced[.]

               E. [U.S. Bank] did not have standing when the
               mortgage was purportedly assigned into the
               Trust five (5) or seven (7) years after the
               Appellee Trust closed[.]

               F. The blank        indorsement argument was
               improperly used      to grant summary judgment
               when the Trust       documents require that the
               note be specially   indorsed[.]

               G. The [trial] court improperly granted
               summary judgment when none of the
               “evidence” provided by [U.S. Bank] was
               authenticated   and    therefore    summary
               judgment should have been denied[.]

               H. The [trial] court granted summary judgment
               when discovery and a subpoena duces tecum
               were still outstanding[.]

                                    -5-
J-A25018-15



                  I. Oral arguments were not granted when
                  specifically requested[.]

                  J. Appellants were not given an opportunity to
                  respond to [U.S. Bank]’s supplemental brief in
                  support of summary judgment[.]

                  K. The [trial court] mischaracterizes Appellants
                  statement of errors as a “concise” statement[.]

                  L. The [trial court] improperly moved this
                  [C]ourt to affirm [its] decision[.]

                  M. U.S. Bank has come to the court with
                  unclean hands[.]

Appellants’ Brief at 3-4.

      Before addressing the merits of Appellants’ claims we first address

Appellants’ issue K arguing the trial court mischaracterizes Appellants’

statement of errors as concise.       Id. at 53.    Appellants argue that its

“Statement of Errors (or Concise Statement as the Judge insisted on calling

it) conformed to Pa.R.A.P. § 1925(b)(4)(vi).” Id.

      Contrary   to   Appellants’   claim,   Pennsylvania   Rule   of   Appellate

Procedure 1925(b) requires Rule 1925(b) statements to “concisely identify

each ruling or error that the appellant intends to challenge with sufficient

detail to identify all pertinent issues for the judge.” Pa.R.A.P. 1925(b)(4)(ii)

(emphasis added).     Further, “[t]he Statement should not be redundant or

provide lengthy explanations as to any error.” Id. at 1925(b)(4)(iv). Any

issue not raised in accordance with Rule 1925(b)(4) is waived.            Id. at




                                      -6-
J-A25018-15


1925(b)(4)(vii).     Our Supreme Court has clarified that Rule 1925(b) is a

bright-line rule. Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011).

              We caution Appellant that this Court has found
              claims waived on appeal for failure to specify the
              error alleged. See Commonwealth v. Rolan, 964
A.2d 398, 409–10 (Pa. Super. 2008); see also
              Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa.
              Super. 2011), appeal denied, 32 A.3d 1275 (Pa.
              2011) (“[A] [c]oncise [s]tatement which is too vague
              to allow the court to identify the issues raised on
              appeal is the functional equivalent of no [c]oncise
              [s]tatement at all. The court’s review and legal
              analysis can be fatally impaired when the court has
              to guess at the issues raised.”) (citation and internal
              quotation marks omitted). [] [H]owever, Pa.R.A.P.
              1925(b)(4)(v) provides that “[e]ach error identified
              in the Statement will be deemed to include every
              subsidiary issue contained therein which was raised
              in the trial court[.]”

Commonwealth v. Garvin, 50 A.3d 694, 697 n.5 (Pa. Super. 2012).5

       Instantly, Appellants’ Rule 1925(b) statement is 12 pages long, and

oftentimes redundant.           The trial court in its Rule 1925(a) opinion

acknowledged the excessive length of the statement, but noted that it would

address the issues raised to the extent possible.          Trial Court Opinion,

12/23/14 at 3. As the trial court has addressed the majority of Appellants’

issues, we decline to fine waiver.
____________________________________________


5
  We note “[s]ince the Rules of Appellate Procedure apply to criminal and
civil cases alike, the principles enunciated in criminal cases construing those
rules are equally applicable in civil cases.” Lineberger v. Wyeth, 894 A.2d
141, 148 n.4 (Pa. Super. 2006), citing Kanter v. Epstein, 866 A.2d 394,
400 n.6 (Pa. Super. 2004), appeal denied, 880 A.2d 1239 (Pa. 2005).



                                           -7-
J-A25018-15


      Additionally, upon review of Appellants’ brief, issues J and L are not

developed.      Appellate briefs must conform to the Rules of Appellate

Procedure. Pa.R.A.P. 2101. Rule 2119 requires that the “argument shall be

divided into as many parts as there are questions to be argued” and include

“such discussion and citation of authorities as are deemed pertinent.” Id. at

2119(a).     “[W]here an appellate brief fails to provide any discussion of a

claim with citation to relevant authority or fails to develop the issue in any

other meaningful fashion capable of review, that claim is waived.”

Umbelina v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011), appeal denied,

47 A.3d 848 (Pa. 2012), quoting In re W.H., 25 A.3d 330, 339 (Pa. Super.

2011), appeal denied, 24 A.3d 364 (Pa. 2011); see also Pa.R.A.P. 2119(a).

Further, “[t]his Court will not act as counsel and will not develop arguments

on behalf of an appellant.”    Commonwealth v. Kane, 10 A.3d 327, 331

(Pa. Super. 2010) (citation omitted), appeal denied, 29 A.3d 796 (Pa. 2011).

Further, while this Court will construe pro se materials liberally, “pro se

status confers no special benefit on an appellant.”   Id. at 1211-1212. As

Appellants have failed to develop issues J and L, these issues are waived.

      We turn now to the remaining issues Appellants raise. Appellants’ first

six issues, issues A through F, argue various bases on which they assert that

U.S. Bank did not have standing in this matter. Appellants’ Brief at 4.

      We begin by noting our standard and scope of review.

                  We review an order granting summary
             judgment for an abuse of discretion. Indalex, Inc.

                                     -8-
J-A25018-15


           v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA, 83
A.3d 418, 420 (Pa. Super. 2013). Our scope of
           review is plenary, and we view the record in the light
           most favorable to the nonmoving party. Id. A party
           bearing the burden of proof at trial is entitled to
           summary judgment “whenever there is no genuine
           issue of any material fact as to a necessary element
           of the cause of action or defense which could be
           established by additional discovery or expert
           report[.]” Pa.R.C.P. 1035.2(1). In response to a
           summary judgment motion, the nonmoving party
           cannot rest upon the pleadings, but rather must set
           forth specific facts demonstrating a genuine issue of
           material fact. Pa.R.C.P. 1035.3.

                  The holder of a mortgage has the right, upon
           default, to bring a foreclosure action. Cunningham
           v. McWilliams, 714 A.2d 1054, 1056–57 (Pa.
           Super. 1998). The holder of a mortgage is entitled
           to summary judgment if the mortgagor admits that
           the mortgage is in default, the mortgagor has failed
           to pay on the obligation, and the recorded mortgage
           is in the specified amount. Id.

Bank of Am., N.A. v. Gibson, 102 A.3d 462, 464-465 (Pa. Super. 2014),

appeal denied, 112 A.3d 648 (Pa. 2015).

     In this appeal, Appellants argue that U.S. Bank does not have standing

because (1) there are two identical assignments of the mortgage, (2) U.S.

Bank was not a real party in interest, (3) there are defects in the chain of

title, (4) the mortgage was purportedly assigned to a trust that closed, (5)

the indorsement was blank when the trust documents require the note be

specially indorsed, and (6) the evidence used to establish summary

judgment was not properly authenticated. Appellants’ Brief at 4. Assuming

arguendo there is a defect in the chain of assignment, we conclude that any


                                   -9-
J-A25018-15


purported defects in the chain of assignment do not prevent U.S. Bank from

enforcing the note because it is undisputed that U.S. Bank is the current

holder of the original note that has been specially indorsed. In JP Morgan

Chase Bank, N.A. v. Murray, 63 A.3d 1258, 1268 (Pa. Super. 2013), this

Court concluded that under the Pennsylvania Uniform Commercial Code

(PUCC), 13 Pa.C.S.A. §§ 1101-9809, the note securing a mortgage is a

negotiable instrument. Id. at 1265, citing 13 Pa.C.S.A. § 3104. The PUCC

states that a person entitled to enforce an instrument includes the following.

            § 3301. Person entitled to enforce instrument

            “Person entitled to enforce” an instrument means:

                     (1) the holder of the instrument;

                     (2) a nonholder in possession of the
                     instrument who has the rights of a holder; or

                     (3) a person not in possession of the
                     instrument who is entitled to enforce the
                     instrument pursuant to section 3309 (relating
                     to enforcement of lost, destroyed or stolen
                     instrument) or 3418(d) (relating to payment or
                     acceptance by mistake).

13 Pa.C.S.A. § 3301.       Significantly, Section 3301 also provides that “[a]

person may be a person entitled to enforce the instrument even though the

person is not the owner of the instrument or is in wrongful possession of the

instrument.”   Id.     Thus, applying the PUCC, this Court has held that if a

mortgagee can “establish that it holds the original Note, and that it is

indorsed in blank [or specially indorsed], under the [PUCC] it will be entitled


                                       - 10 -
J-A25018-15


to enforce the Note [as a negotiable instrument] … even if there remain

questions as to the chain of possession of the [n]ote from the time of its

making to its arrival in [a]ppellee’s figurative hands.”   Murray, supra at

1268, citing 13 Pa.C.S.A. § 3109(a). Accordingly, if U.S. Bank can establish

both that it was (1) the holder in due course of the original note, and (2) the

note is indorsed in blank or specially indorsed, it is entitled to enforce the

note regardless of the alleged deficiencies in the assignments. See id.

      A “holder in due course” of a negotiable instrument is defined by the

PUCC as the holder of an instrument if “the instrument when issued or

negotiated to the holder does not bear such apparent evidence of forgery or

alteration or is not otherwise so irregular or incomplete as to call into

question its authenticity[,]” and “the holder took the instrument … for value

… [and] in good faith.”       13 Pa.C.S.A. § 3302(a)(1)-(2).        Regarding

indorsement, the PUCC provides as follows.

            §    3205.   Special   indorsement;             blank
            indorsement; anomalous indorsement

            (a) Special indorsement.--If an indorsement is
            made by the holder of an instrument, whether
            payable to an identified person or payable to bearer,
            and the indorsement identifies a person to whom it
            makes the instrument payable, it is a “special
            indorsement.”    When      specially  indorsed,   an
            instrument becomes payable to the identified person
            and may be negotiated only by the indorsement of
            that person. The principles stated in section 3110
            (relating to identification of person to whom
            instrument    is   payable)     apply    to   special
            indorsements.


                                    - 11 -
J-A25018-15


              (b) Blank indorsement.--If an indorsement is
              made by the holder of an instrument and it is not a
              special indorsement, it is a “blank indorsement.”
              When indorsed in blank, an instrument becomes
              payable to bearer and may be negotiated by transfer
              of possession alone until specially indorsed.

                                        …

Id. § 3205.

      Here, there is no genuine issue of material fact that U.S. Bank is the

current holder of the original note and the note is specially indorsed to Wells

Fargo.   U.S. Bank’s Motion for Summary Judgment, 7/8/14, at Ex. A1

(“Adjustable Rate Note”). The note contains the following indorsement.

              WITHOUT RECOURSE
              PAY TO THE ORDER OF

              WELLS FARGO BANK, N.A.
              By [signature of Joan M. Mills]
                    Joan M. Mills, Vice President

Id. Additionally, the assignment of the mortgage from Wells Fargo to U.S.

Bank states Wells Fargo “does hereby grant, sell, assign, transfer, and

convey, unto [U.S. Bank] … a certain Mortgage dated 04/25/05 and

recorded 05/05/2005, … in favor of Wells Fargo Bank, N.A. … together with

the note(s) and obligations therein described[.]” Id. at Ex. A2 (“Assignment

of Mortgage”). U.S. Bank, as the successor in interest to Wells Fargo Bank

N.A., is the current holder of the specially indorsed note.    Therefore, U.S.

Bank is entitled to enforce the note despite any alleged deficiencies in the

chain of assignments of the mortgage, and Appellants’ assertion that the


                                      - 12 -
J-A25018-15


assignment was defective does not raise a genuine issue of material fact.

See 13 Pa.C.S.A. § 3301; Murray, supra.

       Further, the Pennsylvania Rules of Civil Procedure mandate that “all

actions shall be prosecuted by and in the name of the real party in

interest[.]”    Pa.R.C.P. 2002.        This Court has repeatedly held that the

mortgagee is the real party in interest in a foreclosure action. Wells Fargo

Bank N.A. v. Lupori, 8 A.3d 919, 922 n.3 (Pa. Super. 2010) (noting “[w]e

observe that the mortgagee is the real party in interest in a foreclosure

action[]”); see also PHH Mortgage Corp. v. Powell, 100 A.3d 611, 219

(Pa. 2014) (holding “[t]his Court has held that the mortgagee is the real

party in interest in a foreclosure action[]”).     In support of its motion for

summary judgment, U.S. Bank in its prima facie case asserted it is the

mortgagee of record through assignment by Wells Fargo of the original

mortgage.      U.S. Bank’s Motion for Summary Judgment, 7/8/14, at ¶ 4.

Therefore, Appellants’ first six issues challenging U.S. Bank’s standing are

without merit.6

____________________________________________


6
  In issue E, Appellants argue that the “mortgage was purportedly assigned
to the Trust five (5) or seven (7) years after the Trust closed[.]” Appellants’
Brief at 31. However, Appellants concede the Trust can acquire assets after
closing if “tax counsel has reviewed and approved the acceptance and that
such acceptance will not affect the [Real Estate Mortgage Investment
Conduit] (REMIC)’s status[.]”      Id. at 33.     Appellant has failed in its
Opposition/Objection to U.S. Bank’ Motion for Summary to Judgment to
provide any evidence that said mortgage was not accepted by the Trust.
Accordingly, the trial court was not precluded from granting summary
(Footnote Continued Next Page)


                                          - 13 -
J-A25018-15


       Next, in issue G, Appellants argue summary judgment was improper

because “all of U.S. Bank’s paper work has been ‘verified’ by a non-party to

this   litigation   with    no   authority       provided   by   U.S.   Bank   to   make

verifications[.]”      Appellants’ Brief at 39.         Verification is guided by the

following statute.

              Rule 1024. Verification

              (a) Every pleading containing an averment of fact
              not appearing of record in the action or containing a
              denial of fact shall state that the averment or denial
              is true upon the signer’s personal knowledge or
              information and belief and shall be verified. The
              signer need not aver the source of the information or
              expectation of ability to prove the averment or denial
              at the trial. A pleading may be verified upon personal
              knowledge as to a part and upon information and
              belief as to the remainder.

                                                 …

              (b) If a pleading contains averments which are
              inconsistent in fact, the verification shall state that
              the signer has been unable after reasonable
              investigation to ascertain which of the inconsistent
              averments, specifying them, are true but that the
              signer has knowledge or information sufficient to
              form a belief that one of them is true.

              (c) The verification shall be made by one or more of
              the parties filing the pleading unless all the parties
              (1) lack sufficient knowledge or information, or (2)
              are outside the jurisdiction of the court and the
              verification of none of them can be obtained within
                       _______________________
(Footnote Continued)

judgment as there was no genuine issue of material fact.                  See Gibson,
supra.




                                           - 14 -
J-A25018-15


            the time allowed for filing the pleading. In such
            cases, the verification may be made by any person
            having sufficient knowledge or information and belief
            and shall set forth the source of the person's
            information as to matters not stated upon his or her
            own knowledge and the reason why the verification
            is not made by a party.

Pa.R.C.P. 1024.

      In its motion for summary judgment, U.S. Bank provided the affidavit

of Matthew McKeown, Vice President of Loan Documentation.           U.S. Bank

Motion for Summary Judgment, 7/8/14, at Exhibit B. The affidavit provides

that Mr. McKeown is the “mortgage serving agent for [U.S. Bank] in the

within matter.” Id. at ¶ 1. The affidavit states that the note has been duly

indorsed, Appellants have failed to make payments on their mortgage since

July 1, 2009 resulting in default, and Appellants have failed to cure the

default.   Id. at ¶¶ 3, 5, 7.   Appellants fail to assert on what basis Mr.

McKeown is disqualified from making verifications on behalf of U.S. Bank.

Rather, Appellants revert back to the same argument made in the preceding

six issues arguing “since we know that U.S. Bank is not involved in this

litigation and they are not the owner of the note at the inception of the case

sub judice, there is no evidence in the record giving U.S. Bank authority to

act on anyone else’s behalf.” Appellants’ Brief at 39-40. For all the reasons

set forth above, Appellants’ argument fails.

      In its next issue, Issue H, Appellants argue that they requested to

inspect the note, and that U.S. Bank “never notified [Appellants] that the


                                    - 15 -
J-A25018-15


collateral file had been obtained for [Appellants’] inspection.”      Id. at 45.

Nevertheless, Appellants acknowledge U.S. Bank notified them that “counsel

has requested that the Original Note be sent to its office so it can be

inspected by [Appellants] upon appointment.”         Appellants’ Brief at 44.

However, by Appellants’ own admission, “[Appellants] concede that counsel

did not state they would contact [Appellants] when the note was received,

but what were [Appellants] to do?     Contact counsel every single day from

the date they received the communication to see if the purported original

note had been received?”      Id.   Appellants’ inaction does not equate to

discovery being open. Thus, this issue fails.

      Next, in Issue I, Appellants assert that oral arguments were not

granted when specifically requested. Appellants’ Brief at 48. In support of

this averment Appellants cite Montgomery County Local Rule of Civil

Procedure 1035.2(a)(3) which states “[i]f oral argument was requested by

either party on either of their respective cover sheets or the argument

Praecipe, the matter shall be scheduled for argument.” Id.

      In its Rule 1925(a) opinion in response to Appellants’ issue as framed

in its Rule 1925(b) statement, the trial court noted the following.

                  [Appellants] claim the Motion was granted
            without oral argument despite [Appellants] request
            for same and thus constituted a violation of due
            process. Further, such denial allegedly violated the
            Pennsylvania Rules of Civil Procedure, and,
            Montgomery County Local Rules of Civil Procedure
            (“the Local Rules”) at Local Rule 1035.2(a)(3). The
            Pennsylvania Rules of Civil Procedure, at Pa.R.C.P.

                                    - 16 -
J-A25018-15


              1035.2, do[] not include a provision for oral
              argument and therefore there is no basis for
              [Appellants] claim under the Pennsylvania Rules of
              Civil Procedure.

                    The Local Rules allow for oral argument if
              requested by either party on their respective cover
              sheets and attached to the motion or response, or by
              separately filed argument praecipe.      Local Rule
              1035.2(a)(3).     [U.S. Bank’s] form cover sheet
              attached to the Motion checked the box indicating no
              argument requested. [Appellants] Response to the
              Motion did not include a cover sheet. [Appellants’]
              claimed error is without merit.

                    Further, as the Superior Court explained in a
              decision involving a mortgage foreclosure appeal,
              appellants are “not entitled to any particular
              advantage because [they] lack legal training. As our
              Supreme Court has explained, any lay person
              choosing to represent [themselves] in a legal
              proceeding must, to some reasonable extent,
              assume the risk that [their] lack of expertise and
              legal training will prove [their] undoing.” Branch
              Banking and Trust v. Gesiorski, 904 A.2d 939,
              942 (Pa. Super. 2006) (citations omitted).

Trial Court Opinion, 12/23/14, at 5-6 (footnotes omitted).

       In their appellate brief, Appellants now claim they “clearly requested

oral arguments on the cover page of their Opposition/Objection, contrary to”

the trial court’s claim in its opinion.7 Appellants’ Brief at 49. Nevertheless,

by their own admission Appellants acknowledge they did not include a cover

page, but “[t]hat front page, the ‘cover’ page, was stamped with a lower
____________________________________________


7
  The caption to Appellants’ Verified Opposition/Objection to Motion for
Summary Judgment does include the words “Oral Argument Requested” in
the upper right hand corner.



                                          - 17 -
J-A25018-15


court clerk’s sticker indicating it was the first page of the pleading[.]” Id.

Montgomery County Local Rule 1035.2(a)(2) requires “an answer from the

adverse parties motion for summary judgment is required … along with[] a

cover sheet in the form set forth in Rule 205.2(b)[.]”            Montgomery

Cty.R.C.P. 1035.2(a)(2).     Local Rule 205.2(b) states, “[t]he Cover Sheets

required by Rule 208.3(b), 1028(c), 1034(a) and 1035.2(a) shall be as

follows[,]” and then provides a .pdf link to the required cover sheet. Id. at

205.2(b).     Appellants completely failed to file a cover sheet in accordance

with Rule 205.2(b), and therefore, their claim that oral argument was not

granted is meritless for failure to comply with procedures necessary to

request argument. Moreover, we note that Appellants were aware of, and

had correctly complied with Rule 205.2(b) by using the mandated cover

sheet on prior filings in this matter. See Appellants’ Preliminary Objections

to Complaint in Mortgage Foreclosure, 2/11/13, at Cover Sheet; Appellants’

Motion to Strike U.S. Bank’s Affidavit in Support of Its Motion for Summary

Judgment Pursuant to 225 Pa.R.E. 104 and 12 P.S. 514, 8/11/14, at Cover

Sheet.     Because Appellants failed to include a cover sheet on the Verified

Opposition/Objection to Motion for Summary Judgment, Appellants’ Issue I

fails.

         Finally, in Issue M, Appellants baldly assert that “U.S. Bank has come

to the court with unclean hands and, as a result, is not entitled to equitable

relief.”    Appellants’ Brief at 54.   Appellants base their reasoning on the


                                       - 18 -
J-A25018-15


notion that U.S. Bank “did not have possession or ownership of the note at

the inception of the lawsuit and therefore, the Assignments of the Mortgage

are void ab initio … U.S. Bank is not a real party in interest … [and] the

chain of title of the mortgage and note is broken[.]” Id. at 55. For all the

reasons discussed supra, Appellants issue is meritless.

     Based on the foregoing, we conclude Appellants’ issues are waived or

devoid of merit and the trial court did not abuse its discretion or err as a

matter of law in awarding summary judgment to U.S. Bank. See Gibson,

supra.      Accordingly, we affirm the trial court’s September 11, 2014

judgment.

     Judgment affirmed.

     Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2015




                                    - 19 -